Citation Nr: 1717762	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  08-17 448	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

(The Veteran's claim as to whether the overpayment in the amount of $5,203.00 was properly created will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Josh Richardson, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1978, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In January 2017, prior to certification of the appeal, the Veteran requested the transfer of his claims file to the RO in Denver, Colorado; therefore jurisdiction of the case now resides with the Denver, Colorado RO.  

In April 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In September 2013, the Board issued a decision which denied the Veteran's claims. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's September 2013 decision, and remanded the case to the Board for review.  In September 2014 and June 2015, the Board remanded this matter for further development.  The issues have been returned to the Board for review.

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not manifest during active service or within one year of separation from service; and it is not shown to be related to service or proximately due to or aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

An October 2014 VA letter advised the Veteran of the regulations pertinent to service connection, to include service connection on a secondary basis, and the evidence used to assign a disability rating and effective date.  To the extent that the letter was sent after initial adjudication of the claim, the claim was readjudicated by a January 2015 Supplemental Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has been satisfied in this case.  In August 2010, the Board remanded the Veteran's claims to obtain records from the Social Security Administration (SSA).  SSA records were obtained and associated with the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, updated VA medical treatment records were obtained in accordance with the Board's August 2010 remand.  Id.  

The Board's August 2010 remand also requested a VA medical examination and opinion regarding the issue on appeal.  A VA medical examination was provided in January 2012 includes probative clinical findings; however, the opinion is not adequate.  The VA opinions will not be discussed herein as the Veteran was provided subsequent adequate VA medical examinations and opinions.  

In September 2014, the Board remanded to provide the Veteran a VA notice letter concerning the issue on appeal, to include the evidence necessary to substantiate his claim, as well as what evidence he is to provide and what evidence VA will attempt to obtain, and the evidence needed to establish a disability rating and effective date for the claim on appeal and to attempt to obtain and associate with the file any outstanding treatment records related to the Veteran's claimed disability.  As noted above, the October 2014 VA letter addressed the above and the Board's September 2014 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board's September 2014 remand requested a new VA examination for the Veteran's hypertension.  The examiner was asked to opine as to whether it was at least as likely as not that the Veteran's hypertension was causally or etiologically related to service and whether it was at least as likely as not that the Veteran's hypertension was causally or etiologically related to or aggravated by a service-connected disability, to include PTSD or diabetes mellitus.  The examiner was asked to consider whether the Veteran's hypertension was caused by or aggravated by the medications required to treat his service-connected PTSD or diabetes mellitus.  

A VA medical examination was provided in December 2014.  The examiner opined that there was no evidence of causation or aggravation of hypertension from service-connected diabetes mellitus/PTSD or medications and provided rationale for the expressed opinion.  In addition, the examiner opined that that the Veteran was diagnosed with hypertension in 2003 and there was no diagnosis of hypertension in service or shortly following exit from service and; therefore, it was less likely than not related to service.  The examiner stated that there was no medical condition (w/end organ condition) in service to lead to hypertension as well and therefore there could be no hypertension condition to service.  The examiner also considered the medications taken for the service-connected diabetes mellitus and PTSD.  Therefore, the Board finds that the December 2014 VA examiner's opinion is adequate and completed the Board's remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)

In June 2015, the Board remanded, in part, to notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension.  A May 2016 VA letter notified the Veteran of the above and completed the Board's June 2015 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, updated VA medical treatment records were obtained and associated with the claims file in accordance with the Board's June 2015 remand directive.  Id.  

In addition, the Board's June 2015 remand requested that the claims file be returned to the December 2014 VA examiner to express an opinion as to whether it is at least as likely as not that the Veteran's hypertension was causally or etiologically related to or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's PTSD and was asked to comment on the abstract from the Winter 2009 edition of the Journal of Behavior Medicine, noting that hypertension in relation to PTSD and depression in the US National Comorbidity Survey indicated that the prevalence of hypertension was higher in groups with PTSD or PTSD and depression.   

A VA addendum opinion was provided in August 2016.  The VA examiner referred to and reinforced the opinion provided in December 2014 and opined that it was "less likely than not" that hypertension was caused or aggravated by service-connected PTSD.  The examiner stated that hypertension was associated with mood disorders, but this was association and not causation.  The examiner noted the cited literature, but stated that there was no evidence of end organ damage from service-connected PTSD that would have led to secondary hypertension and; therefore, less likely than not that hypertension was caused or aggravated by service-connected PTSD.  The Board finds that the August 2016 VA opinion is adequate and responded to the Board's remand directive, to include review of the abstract from the Journal of Behavior Medicine.  See Stegall, supra.  In light of the above, the Board finds that VA's duty to assist, to include providing adequate VA examinations and opinions, has been met.  

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The undersigned VLJ explained the issue on appeal and asked the Veteran for information regarding any potentially outstanding evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The list of diseases that are deemed associated with herbicide exposure includes ischemic heart disease.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note  2.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310 (b).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 


Analysis

Initially, the Board acknowledges the Veteran's service in the Republic of Vietnam during the Vietnam War Era and; therefore, his exposure to herbicide agents.  However, hypertension is not identified as a disease for which service connection may be presumed as a result of exposure to herbicide agents.  Therefore, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no evidence that the Veteran's hypertension manifested to a compensable degree within the first year following separation from service.  Therefore, service connection under 38 C.F.R. § 3.309 (a) as a chronic disease is not warranted.

In addition, the Board finds that service connection for hypertension is not warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Concerning any in-service disease or injury, the service medical treatment records are absent for any notations or documentation concerning hypertension.  A May 1978 separation report of medical examination shows that the Veteran's heart was clinically evaluated as normal.  His blood pressure reading was 120/60.  The May 1978 separation report of medical history shows that the Veteran denied experiencing high or low blood pressure.  

A VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in February 2003, shows that the Veteran reported that his hypertension had its onset in 2002.  

A May 2003 VA medical examination report shows that the Veteran reported he was diagnosed with hypertension in January of 2003 when he was diagnosed with diabetes.  

A dated May 2007 statement from the Veteran noted that he was told by a VA doctor that his PTSD caused his hypertension.  A June 2008 statement shows that the Veteran reported that a doctor told him that his diabetes was keeping his hypertension high.

The Veteran was provided a VA medical examination in December 2014.  The examiner indicated that a hard copy paper claims file was not reviewed, but that the military service treatment records, VA treatment records, capri, and "vbms" were reviewed.  In this respect, the Board notes that the Veteran's claims file is electronic.  Concerning his medical history, the Veteran was diagnosed with hypertension in 2003.  The examiner stated that there was no diagnosis of hypertension in service or shortly following exit from service and; therefore, less likely than not related to service.  The examiner stated that there was no medical condition (w/end organ condition) in service to lead to hypertension as well and therefore there could be no hypertension condition to service.  The examiner explained that hypertension was not related to or aggravated by PTSD as cardiac studies fail to demonstrate sustained hypertension from PTSD and; therefore, no causation or aggravation could occur from PTSD.  The Veteran did not have end organ damage from PTSD or diabetes mellitus, and there would be no causation or aggravation of hypertension from diabetes mellitus/PTSD in the absence of end organ damage (such as renal).  The examiner stated that the Veteran had extensive cardiac evaluations in past, and there was no evidence of diabetic heart disease that would lead to hypertension.  The examiner reviewed medications he takes for PTSD and diabetes mellitus.  The Veteran had been on Citalopram dating back to at least 2007(2004 per notes) and diabetic medications since onset.  The examiner stated that blood pressure medications fairly stable during that time without aggravation of hypertension.  The medications he was currently on for PTSD and diabetes mellitus typically do not cause hypertension and therefore there would be no causation or aggravation of hypertension (since no end organ damage from conditions/medications that would be needed to cause or aggravate hypertension.  The examiner found no entrance of events that showed aggravation of hypertension from PTSD medications (or diabetic medications) on review of notes dating back several years and therefore less likely than not hypertension aggravated by medications for PTSD/diabetes mellitus.  The etiology of his hypertension would be essential hypertension as there was no evidence of end organ damage to account for hypertension onset.   The examiner reviewed medications for diabetes mellitus.  Blood pressure remained stable on current diabetes medications and; therefore, there was no aggravation of hypertension from medications for diabetes mellitus.  Thus, etiology was identified.  There was no evidence of causation or aggravation of hypertension from service-connected diabetes mellitus/PTSD or medications for either condition for reasons noted above.

An addendum opinion was provided in August 2016.  The examiner stated that vbms, "cprs", and prior VA examination report were reviewed.  Again, the Board notes that the Veteran's claims file is electronic, i.e. "vbms."  The examiner noted that the Journal of Behavioral Medicine was reviewed.  The examiner opined that it was "less likely than not" that hypertension was caused or aggravated by service-connected PTSD.  The examiner stated that this was explained in the last VA examination with appropriate logic and the opinion has not changed.  It was noted that hypertension was associated with mood disorders, but this was association and not causation.  There was no evidence of end organ damage from service-connected PTSD that would have led to secondary hypertension and; therefore, it was less likely than not that hypertension was caused or aggravated by service-connected PTSD.  The examiner reviewed literature in "up to date" which related to medical standard of care.  Mood disorder is a noted independent association with primary hypertension but was not a direct cause as essential hypertension does not have a noted cause and therefore would be no causation or aggravation of hypertension from PTSD.   

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Generally, the degree of probative value which may be attributed to a medical opinion is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

Concerning direct service connection, the Board finds that service connection is not warranted.  The service treatment records are absent for any indication of hypertension and, in 2003, the Veteran stated that his hypertension had its onset in 2002, decades after separation from active service.  Further, the Veteran has not provided statements concerning chronic symptoms since service to warrant service connection on the basis of continuity of symptomatology.  In addition, the Board assigns the most probative value to the December 2014 VA examiner's opinion regarding the etiology of the Veteran's hypertension.  The VA examiner reviewed the evidence, cited to evidence reviewed, and provided a negative opinion with supporting rationale, relying on medical training, knowledge, and expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, etiology of hypertension, falls outside the realm of common knowledge of a lay person.  Thus, to the extent that the Veteran has asserted that his hypertension is due to service, his opinion is not competent.  Moreover, the Board finds the VA examiner's opinions to be more probative than the Veteran's assertions as to the etiology of hypertension.  As discussed above, the VA examiner reviewed and considered the evidence of record, and provided a medical opinion with a supporting rationale.

Therefore, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for hypertension on a direct basis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In addition, the Board finds that service connection is not warranted on a secondary basis.  In this respect, the Veteran has contended that his hypertension was caused or aggravated by his service-connected PTSD and/or type II diabetes mellitus.  38 C.F.R. § 3.310.  

In this respect, the Board assigns the most probative value to the December 2014 and August 2016 VA medical opinions, taken together, with respect to the etiology of the Veteran's hypertension.  Concerning a relationship between hypertension and type II diabetes mellitus, the December 2014 VA examiner cited to the evidence, discussed medications used for type II diabetes mellitus, and expressed a negative opinion with supporting rationale.  Further, with respect to a relationship between hypertension and PTSD, the Board assigns the most probative value to the December 2014 and August 2016 VA medical opinions.  The December 2014 VA examiner expressed a negative opinion, noting the evidence reviewed, medication used to treat PTSD and determined that there was no causation or aggravation.  In addition, the August 2016 VA examiner cited to the evidence reviewed, including the Journal of Behavioral Medicine as instructed by the Board, and expressed a negative opinion.  The examiner explained that while there was an association between hypertension and PTSD, the evidence does not reflect causation or aggravation.  

Concerning the Veteran's statements that he was told by VA physicians that his claimed hypertension was caused or aggravated by his service-connected type II diabetes mellitus and/or PTSD, the Veteran has not submitted or identified any statement by a VA or non-VA physician concerning such relationships.  The Board has reviewed the VA medical treatment records and did not locate such statements/opinions.  Further, the Board acknowledges the Veteran's belief that his hypertension was caused by his service-connected disabilities.  However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of hypertension or opine as to whether his hypertension is proximately due to or aggravated by his type II diabetes mellitus or PTSD.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to hypertension involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Hypertension is not a condition susceptible to lay diagnosis or lay opinion regarding etiology.  The Board finds that the Veteran is not competent to express an opinion as to its etiology and his statements are not probative as to whether hypertension is secondary to service-connected type II diabetes mellitus and service-connected PTSD.  

For the reasons outlined above, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension to include as secondary to the Veteran's service-connected type II diabetes mellitus and PTSD or to any medications used to treat those disabilities, is denied.


REMAND

The Board finds that a remand is required to provide a new VA medical examination concerning the claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  

In this respect, the VA examination reports completed in January 2012 and December 2014 do not reflect a diagnosis of peripheral neuropathy of the bilateral upper extremities.  Specifically, the December 2014 VA examiner noted that the Veteran "really denies" peripheral neuropathy of the upper extremities and had pain in the arms with exercise.  The Veteran, at that time, denied paresthesias/dysesthesias of the arms.  The examiner noted that on examination, there was no constant pain, no intermittent pain, no paresthesias/dysesthesias, and no numbness.  The December 2014 VA examiner opined that it was less likely than not that the Veteran had peripheral neuropathy of the upper extremities from service, service-connected conditions, or medications for service-connected conditions since chronic peripheral neuropathy condition was not found nor was it suggested historically.  

A VA addendum opinion was provided in August 2016.  The examiner noted there was no evidence of peripheral neuropathy at the time of the December 2014 VA examination and if he was diagnosed in the past, this would have been an incorrect diagnosis as the history and examination in 2014 failed to demonstrate the condition and were not at all typical of a peripheral neuropathy diagnosis.  The examiner noted that subsequent "pcp" notes to present date failed to show a diagnosis of peripheral neuropathy. 

However, an August 2015 VA medical treatment record indicated that the Veteran had numbness in hands and feet.  Further, the Veteran reported in recent VA treatment records that he continued to drop items due to peripheral neuropathy.  Given these reported symptoms, but no evidence of adequate clinical examination concerning such symptoms, a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records, to include from the North Little Rock Arkansas VA Medical Center and the VA Eastern Colorado Health Care System(ECHCS) as the Veteran has recently moved to Colorado. 

2.  Schedule the Veteran for a new VA medical examination concerning the nature and etiology of the claimed peripheral neuropathy of the bilateral upper extremities.  The claims file must be made available for review and the examiner must note that the review was completed.  Any medically indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner must address the following:  

* Is the Veteran currently diagnosed with peripheral neuropathy of the bilateral upper extremities?  The examiner must address the statements in the VA medical treatment records concerning numbness in hands and dropping objects.  

* If the Veteran has a diagnosis of peripheral neuropathy during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or higher likelihood) that the peripheral neuropathy was causally or etiologically related to active service.  

* If the Veteran has a diagnosis of peripheral neuropathy, the examiner should determine whether it is at least as likely as not (50 percent or higher likelihood) that the peripheral neuropathy was proximately due to or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's diabetes mellitus, to include any medications used to treat diabetes mellitus?

* If the Veteran has a diagnosis of peripheral neuropathy during the course of the appeal, the examiner should determine whether it is at least as likely as not (50 percent or higher likelihood) that the peripheral neuropathy was proximately due to or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's PTSD, to include any medications used to treat PTSD?

Rationale must be provided for any opinion reached.

3.  Following completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM YATES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


